Citation Nr: 1440667	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  11-03 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a lung condition, claimed as resulting from right thoracotomy with right upper lobe wedge resection in February 2004 at a VA Medical Center.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to September 1972.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2014, the Board remanded the current issue for further evidentiary development.


FINDING OF FACT

The evidence does not reflect that the Veteran's currently diagnosed lung condition is an additional disability that is the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA health care providers who provided treatment.


CONCLUSION OF LAW

The requirements for compensation under 38 U.S.C.A. § 1151 for a lung condition, claimed as resulting from right thoracotomy with right upper lobe wedge resection in February 2004 at a VA Medical Center, have not been met.  38 U.S.C.A. §§ 1151, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.361 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

The RO provided the Veteran with pre-adjudication notice, in compliance with the VCAA, by letter dated June 2010.  The Veteran was provided all essential notice, had a meaningful opportunity to participate in the development of the claim being decided, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and to provide a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2013).  In this case, the VA obtained service treatment records (STRs), post-service treatment records, and a VA examination.

The Board also notes that the actions requested in the January 2014 remand have been undertaken.  Additional VA treatment records were associated with the claims file, a VA examination was conducted, and the Veteran was subsequently furnished with a Supplemental State of the Case.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence,  and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process, and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.

II.  Analysis 

The Veteran is seeking compensation under 38 U.S.C.A. § 1151 for a lung condition.  He initially asserted that, as a result of a thoracotomy with right upper lobe wedge resection that was conducted in February 2004 at a VA Medical Center and a follow-up procedure conducted in April 2004, he experiences increased difficulty breathing.  Since that time, the Veteran has also argued that he was not told by VA medical providers that he had tuberculosis after it was identified during the February 2004 procedure, and that tuberculosis treatment was not immediately initiated and was stopped prematurely.  Alternatively, he has argued that he was misdiagnosed with tuberculosis in 2004, forced to take tuberculosis medication, and erroneously led to believe that he had that condition for approximately nine years.

A veteran may be awarded compensation for additional disability, not the result of his willful misconduct, if the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by VA, either by a VA employee or in a VA facility as defined in 38 U.S.C.A. § 1701(3)(A), and the proximate cause of the disability was (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on  the part of VA in furnishing the hospital care, medical or surgical treatment or examination, or (2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361. 

To establish causation, the evidence must show that the hospital care, medical or surgical treatment or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment or examination and that the veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuation or natural progress.  38 C.F.R. § 3.361(c)(2).

Additional disability or death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment or examination.  38 C.F.R. § 3.361(c)(3).

The proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability and (1) VA failed to exercise the degree  of care that would be expected of a reasonable health care provider, or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability was an event      not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

The Board has reviewed and considered all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis   below will focus on what evidence is needed to substantiate the claim and what    the evidence in the claims file shows, or fails to show, with respect to the claim.   See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The medical evidence of record reflects that, in February 2004, the Veteran was seen in a VA pulmonary clinic for a lesion in the upper lobe of his right lung.  At that time, he reported progressive shortness of breath over the previous four years, and a cough for several years.  It was noted that he had chronic obstructive pulmonary disease (COPD), identified by CT scan in October 2003, as well as several small densities in the right upper lobe of his lung.  The Veteran reported loss of weight and appetite over the previous four months.  The Veteran indicated he had smoked two to three packs of cigarettes per day for 36 years, but that he had cut down to one pack per day in the past four months.  The care provider's note indicated that options were discussed with the Veteran, and it was decided that fine-needle aspiration (FNA) should be conducted to verify that the lesion in the upper lobe of his right lung was not malignant.  However, radiology refused to perform FNA in the Veteran's case, and the option of lung resection was presented.  The care provider indicated that the risks, benefits, and alternatives to lung resection were discussed with the Veteran, and that all of his questions were answered to his satisfaction.  The cited risks included, among others, bleeding requiring transfusion of blood products, prolonged hospitalization, infection, progression of disease, air leak, recurrence of disease, and death.  Prior to surgery, the Veteran indicated he understood the risks, benefits, and alternatives and that he wished to proceed.

After the procedure, the Veteran's status was monitored, and post-operative changes consistent with status post right lobectomy were noted.  Biopsy findings were negative for malignancy, but were consistent with caseating granuloma.  The Veteran was referred to the infectious diseases clinic, and the care provider noted that a + 2 acid-fast bacilli (AFB) stain and the Veteran's pronounced constitutional symptoms, in the form of weight loss and loss of appetite, were consistent with tuberculosis.  As a result, the Veteran was placed in respiratory isolation, and a course of anti-tuberculosis medication was initiated.  The Veteran was subsequently discharged with a supply of the medication.

The chest clinic continued to monitor the Veteran after the wedge resection procedure, as a chest tube was still in place.  In early April 2004, after the chest tube had been removed, the Veteran presented to the emergency department with hemoptysis, nausea, diarrhea, and generalized malaise.  A chest x-ray revealed a right-sided loculated pleural fluid collection, and, after informed consent was obtained from the Veteran, a chest tube was again placed.  Care providers determined that the Veteran had a pulmonary abscess and bronchopleural fistula, and noted that the chest tube would need to remain in place for some time.  During his April 2004 period of hospitalization, a care provider also discussed with the Veteran the status of his tuberculosis cultures.  The Veteran indicated that he wished to cease taking tuberculosis medication, and that he wanted to smoke.     The care provider noted that the likelihood that the Veteran was contagious with pulmonary tuberculosis was low, but still present.  He also noted that the Veteran would need to remain on oral antibiotics "for a very prolonged period of time."  The Veteran was again discharged from the hospital with a chest tube in place.  A May 2004 x-ray, conducted with the tube in place, noted that the post-thoracotomy status of the Veteran's chest was stable.  The radiologist also noted that the Veteran's lungs were hyperinflated, consistent with emphysema.  A June 2004    CT scan conducted after removal of the tube noted a small amount of pleural thickening "high laterally on the right," and stated that the remaining portions of the right lung and the left lung appeared clear.  Mild emphysematous changes were noted.  The Veteran continued to take tuberculosis medication until instruction to stop was issued in December 2004.

A chest x-ray conducted in September 2013 noted pleural thickening and pulmonary fibrosis in the upper lung fields.  The reviewer noted that COPD was suggested.

The Veteran was afforded a VA examination in connection with his pending claim in March 2014.  The examiner noted that the Veteran currently described shortness of breath and dyspnea on exertion, which had been progressive over many years.  She stated that the Veteran reported still smoking one pack of cigarettes every three days, having cut down from three packs per day over the last few years.  The examiner diagnosed the Veteran with COPD, based on a January 2014 CT scan,  and noted an initial diagnosis of COPD in 2000.  The examiner also discussed      the Veteran's belief that he did not have tuberculosis in 2004 and that he was misdiagnosed and treated for an infection he did not have.  She observed that, although the cultures were negative in 2004, the organism that causes tuberculosis is difficult to culture, and that the finding of a + 2 AFB in the Veteran's lung biopsy was evidence of a tuberculosis infection.  The examiner opined that the Veteran's current COPD was not caused by resection of a lobe of a lung, chest drainage tube placement, or the medication used for treatment of tuberculosis.  She stated that "by far the most common cause of COPD is cigarette smoking of which the patient has a many pack-year history."  She also noted that COPD was not worsened by lobe resection, chest drainage tube placement, or the medication used for treatment of tuberculosis.

The Board finds that the evidence of record does not demonstrate that the Veteran has an additional disability as a result of VA medical treatment in 2004, or that any then-existing lung condition was permanently worsened by such treatment.  VA treatment records prior to 2004 indicate that the Veteran already had COPD at that time, and February 2004 records dated prior to the first surgical procedure included the Veteran's report of a four-year history of shortness of breath.  The Veteran underwent a right lobe wedge resection for diagnostic purposes, was subsequently treated for a pulmonary abscess that resolved, and was prescribed tuberculosis medication based on medical findings after the wedge resection.  However, there are no discussions of ongoing conditions caused by the 2004 procedures and treatment in subsequent medical records.  Moreover, the 2014 VA examiner   opined that the Veteran's current COPD was not caused by the 2004 procedures  and tuberculosis treatment, and that such procedures and treatment did not worsen his COPD.

The Board acknowledges that the Veteran is competent to describe increased difficulty in breathing since 2004.  However, lung disorders can have numerous causes, and medical expertise is required to determine their etiology and typical progression.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  As a result, the Board accords significantly greater probative value to  the medical evidence of record, which contains no competent opinion indicating that the Veteran's current lung condition was caused or worsened by VA treatment he received in 2004, than to the Veteran's lay assertions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).

The Board also finds that the Veteran's other assertions-that he should be compensated because he was forced to undergo unnecessary surgery due to a misdiagnosis of tuberculosis, that he was not told by VA that he had tuberculosis, that he mistakenly believed he had tuberculosis for nine years to his detriment,  that treatment for tuberculosis was stopped prematurely, and that the resection procedure to identify an unconfirmed malignancy in his lung was drastic and premature-do not entitle him to compensation under 38 U.S.C.A. § 1151, as   they do not allege an additional disability.  Moreover, those assertions present internally inconsistent descriptions of the Veteran's understanding of the treatment he received from VA in 2004, as well as the reasons underlying the treatment.   See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the Veteran are factors that the Board can consider and weigh against a Veteran's lay evidence); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  The Veteran's statements also contradict the medical documentation of the 2004 procedures, which notes that tuberculosis was diagnosed based on the findings of the wedge resection procedure, not that the procedure was ordered because tuberculosis was suspected, and indicates that the Veteran was informed of the reasons for, and consented to, the 2004 surgical procedures.  The documentation also indicates he was informed of the status of his tuberculosis treatment.  Indeed, medical records from 2004 note that the Veteran was sent home with tuberculosis medication and subsequently complained that his tuberculosis medication made him feel unwell.

In short, the evidence of record does not demonstrate that the Veteran has an additional disability as a result of VA treatment, or that his existing lung condition was permanently worsened by such treatment.  Accordingly, the preponderance of the evidence is against his claim, and entitlement to compensation under 38 U.S.C.A. § 1151 is denied.

In reaching the above conclusion the Board has considered the applicability of 
the benefit of the doubt doctrine.  However, as the preponderance of the evidence 
is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.


ORDER

Compensation under 38 U.S.C.A. § 1151 for a lung condition is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


